  Case 14-29581         Doc 48     Filed 11/13/18 Entered 11/13/18 11:52:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-29581
         Nicole D Macon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/12/2014.

         2) The plan was confirmed on 11/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/14/2016, 01/16/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/07/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $905.00.

         10) Amount of unsecured claims discharged without payment: $118,569.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-29581       Doc 48        Filed 11/13/18 Entered 11/13/18 11:52:33                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,400.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $230.18
    Other                                                                    $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,262.18

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACENSION SERVICES LP             Unsecured         638.42           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured            NA         240.47          240.47        166.23        0.00
Chasmccarthy                     Unsecured         891.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,254.60            NA              NA            0.00       0.00
Cmre Finance                     Unsecured         343.00           NA              NA            0.00       0.00
Cmre Finance                     Unsecured         343.00           NA              NA            0.00       0.00
CONTRACT CALLERS                 Unsecured         652.00           NA              NA            0.00       0.00
Convergent Outsourcing           Unsecured         373.39           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured         526.00      1,024.68        1,024.68        708.33        0.00
ENHANCED RECOVERY CO L           Unsecured          98.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      8,000.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority            0.00         66.19           66.19          66.19       0.00
IL DEPT OF REVENUE               Unsecured            NA           7.80            7.80           5.39       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         277.28          277.28        191.68        0.00
ILLINOIS COLLECTION SVC          Unsecured         159.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          53.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          53.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          51.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority           78.00           NA              NA            0.00       0.00
NATIONAL ACCOUNT SERVICES        Unsecured         370.00           NA              NA            0.00       0.00
Natl Fitness                     Unsecured         262.00           NA              NA            0.00       0.00
PROFESSIONAL ACCOUNT MGMT        Unsecured          81.25           NA              NA            0.00       0.00
Trident Asset Manageme           Unsecured          50.00           NA              NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured     18,379.00     58,326.15        58,326.15           0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured     12,725.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      6,507.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      4,176.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      3,559.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      3,290.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      3,051.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION/NELNET      Unsecured      2,973.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-29581       Doc 48     Filed 11/13/18 Entered 11/13/18 11:52:33                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim        Claim         Principal       Int.
Name                             Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF EDUCATION/NELNET   Unsecured      1,811.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00               $0.00
      Mortgage Arrearage                                  $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
      All Other Secured                                   $0.00                 $0.00               $0.00
TOTAL SECURED:                                            $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                 $0.00               $0.00
       Domestic Support Ongoing                           $0.00                 $0.00               $0.00
       All Other Priority                                $66.19                $66.19               $0.00
TOTAL PRIORITY:                                          $66.19                $66.19               $0.00

GENERAL UNSECURED PAYMENTS:                         $59,876.38          $1,071.63                   $0.00


Disbursements:

       Expenses of Administration                          $4,262.18
       Disbursements to Creditors                          $1,137.82

TOTAL DISBURSEMENTS :                                                                       $5,400.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-29581         Doc 48      Filed 11/13/18 Entered 11/13/18 11:52:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
